DETAILED ACTION
This action is in response to the amendments filed on Apr. 21st, 2022. A summary of this action:
Claims 1-12, 14-15, 17-20 have been presented for examination.
Claims 1-9, 14-15, and 19 have been amended
Claims 13 and 16 have been cancelled
Claim 15 is objected to of informalities
Claims 1-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 1-3, 7-8, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al., State of California, Public Utilities Commission, “Risk and Safety Aspects of Southern California Edison’s 2018‐2020 General Rate Case Application 16-09-001”, Published on Jan. 31st, 2017 in view of Angin et al., “A Self-Cloning Agents Based Model for High-Performance Mobile-Cloud Computing”, 2015
Claim 4-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al., State of California, Public Utilities Commission, “Risk and Safety Aspects of Southern California Edison’s 2018‐2020 General Rate Case Application 16-09-001”, Published on Jan. 31st, 2017 in view of Angin et al., “A Self-Cloning Agents Based Model for High-Performance Mobile-Cloud Computing”, 2015 in view of Shekhar et al., “A Simulation as a service cloud middleware”, 2015
Claim 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al., State of California, Public Utilities Commission, “Risk and Safety Aspects of Southern California Edison’s 2018‐2020 General Rate Case Application 16-09-001”, Published On Jan. 31st, 2017 in view of Angin et al., “A Self-Cloning Agents Based Model for High-Performance Mobile-Cloud Computing”, 2015  in view of ikeGPS, “Webinar: SPIDACalc & GE MapSight Weaving a Seamless Solution”, YouTube Video, August 20th, 2015. 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR INFORMATION 
An issue of public use, on sale activity, or other public availability has been raised in this application (see MPEP §2120.02 for more details). In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(a)(1), additional information regarding this issue is required as follows: 
The Release Notes for SPIDA®Calc version 6.4
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.

At issue for this present requirement for information is the feature of “hybrid loading” as recited in the claims.
The IDS filed on Apr. 21st, 2022 in response to the prior requirement of information included a report by CIMA+, which was prepared by Diego Hausfather, titled “Verification of SPIDACALC SOFTWARE FOR NON-LINEAR ANALYIS OF DISTRIBUTION POLES”, and dated Feb. 15th, 2017. 
The CIMA report appears to be a confidential report (see MPEP § 2128.01(III)) as page 2 states “This report is for the exclusive use of SPIDAWeb LLC”, wherein § 3.1 discloses that the “Hybrid loading option [was] introduced in SPIDACalc version 6.4”.
As such, the requested material is to allow the Examiner to make a determination on the public use/sale/availability of the claimed feature of “hybrid loading”.

Response to Amendment/Argument
Regarding the claim amendments.
	See 37 CFR 1.52(a)(1)(v): “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition” – the Examiner notes that the received claim amendments lack sufficient clarity and contrast for digital imaging and optical character recognition. 

Regarding the Requirement for Information
	In view of the submitted information in response to the requirement, and as per MPEP § 704.12(b), the Examiner considers that a complete reply was provided to the requirement for information. 

Regarding the claim objections
	In view of the amendments, the objections are withdrawn. New objections are presented below as necessitated by amendment. 
	In addition, new grounds of rejection under § 112(b) are presented below as necessitated by amendment.

Regarding the drawing objections
	In view of the amendments to the drawing, the objection is withdrawn.

Regarding the § 101 Rejection
	In view of the amendments, and in view of MPEP § 2106.05(I)(A): “Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include: ...v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016)” – the rejection is withdrawn.

Regarding the § 102 Rejection for public sale/use/availability
	In view of the amendments, the rejection under § 102 for public use/sale/other public availability is withdrawn. 
	For clarity, the SPIDA Calc Release Notes for v.7.0.0, dated Dec. 2017, as was submitted with the IDS on Apr. 21st, 2022, discloses that new features included: “An efficient cloud-based analysis option sends designs to SPIDA®Calc so that users can continue to work in SPIDA®Calc while analysis is performed online”

Regarding the § 102/103 Rejection
	In view of the amendments and the supporting arguments, the rejection is withdrawn, and a new ground of rejection is presented below as was necessitated by amendment. 

Applicant submits (Remarks, pages 13-14): “...However, while versions of SPIDACalc were publicly available in this time period, none of the versions released greater than 1 year before the effective filing date of the present application included the claimed scaling feature or hybrid loading feature....”

Examiner’s Response:
	As to the scaling feature: The Examiner agrees that O’Donnell did not anticipate this feature, but notes that this limitation was presented in a broader form and rejected under § 103 in view of Shekhar previously, i.e. the applicant’s arguments are a piece-meal attack against O’Donnell without addressing the prior rejection under § 103, wherein the Examiner had previously stated that O’Donnell did not anticipate this feature.
	See the § 103 rejection below for how the presently relied upon prior art teaches the presently claimed invention. 

	As to the “hybrid loading”: The Examiner agrees in part: O’Donnell does not anticipate this feature, however O’Donnell would have rendered this feature obvious – see the rejection below for clarity. 

Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the specification to a skilled person.
	Claim 1 recites, in part: “wherein the local model engine and the one or more scalable modeling engines are configured to calculate...”
	Claim 15 recites, in part: “calculating, by a local model engine executing on a local system and the one or more scalable modeling engines”
	These limitations, and similar such limitations, are given their BRI in view of at least ¶ 43 of the instant specification: “To mitigate this issue, local system 210 can offload analysis or rendering tasks to scalable system 250, or share processing load therewith.” and ¶ 36: “At least parameters for analysis configuration 138 and utility structure 132 are sent to a model engine 122, which may reside on the local computer system or on a distributed cloud system” and ¶ 46: “One or more of model engine 204 and/or model engine(s) 252 can determine an estimated time (or resource consumption) for completion using local system 210. If the analysis is expected to exceed a threshold, or if the analysis is indicated priority or indicated for expediting, some or all of the data for analysis can be sent to scalable system 250 where one or more model engine(s) 252 perform the computational work to complete the analysis.” 
	To clarify: see the Remarks, Apr. 21st, 2022: “The Applicant allows the local system to offload analysis and rendering tasks to one or more scalable modeling engines on a scalable system, while still providing a user interface to display the loading results on the local system.”
	As such, under the BRI, the claims encompass that either engine (the local or scalable model engines), or a combination thereof, may perform any of the steps.
	To clarify, see MPEP § 2111: “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified...The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." 
	
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites “a plurality utility components” – this lacks the term “of”. The Examiner suggests amending claim 15 to recite “a plurality of utility components” 
 Appropriate correction is required.

Claim Interpretation – 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “a scaling module configured to request instantiation of the one or more scalable modeling engines on a scalable system based on a demand on the local model engine and computing resources available to the local model engine”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are rejected due to their dependency. 

Claim 1 recites, in part:
A non-transitory computer-readable medium storing instructions that when executed by a processor effectuate a system comprising:
	...
	and a local model engine executing on a local system;
a scaling module configured to request instantiation of the one or more scalable modeling engines on a scalable system based on a demand on the local model engine and computing resources available to the local model engine
wherein the local model engine and the one or more scalable modeling engines are configured to calculate...
a user interface executing on the local system and configured to display the loading results.  
	The preamble of this claim conveys “a processor” which is executing “instructions” stored in a “...computer-readable medium”. In other words, the later limitations are the instructions stored in the medium for execution by the processor.
	At issue: the claim then recites “a local system” and “a scalable system” – these elements are not part of the instructions on the computer-readable medium.
	Rather, these are claimed as separate systems, e.g. a “local system” which is “executing”  a “local model engine” – i.e., the processor is not executing the local model engine, but rather this “local system” is.
	To clarify: Several of the claimed limitations in claim 1 are not instructions performed by the processor, e.g., the first limitation is performed by the “interfaces”, and several of the other limitations are being performed by the “scalable system” and/or the “local system”.
	As such, the claims are indefinite as the claims do not clearly set forth what instructions stored in the computer-readable medium for execution by a processor are being claimed, because the claims recite other systems, that are not the processor, that are “executing” several of these limitations.
	For purposes of Examination, the Examiner interprets the claims in view of the instant specification - see figure 2 and ¶¶ 42-43 – and the Examiner suggests amending the claim to more clearly reflect the what is disclosed in the specification. 

In addition, the claim limitation in claim 1:
 “a scaling module configured to request instantiation of the one or more scalable modeling engines on a scalable system based on a demand on the local model engine and computing resources available to the local model engine”
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See MPEP § 2181(II)(B): “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b)...To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”
See the instant specification, ¶ 52: “Scaling module 330 can scale up or down resources available for modeling and analysis using cloud computing to "spin up" (create new), "spin down" (remove excess), or reallocate model engines in a given bank of resources...” – the specification does not an algorithm, but rather is merely describing a function to be performed by the claimed processor. 
The Examiner interprets this limitation in claim 1 in a similar manner as the similar limitation in claim 15.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al., State of California, Public Utilities Commission, “Risk and Safety Aspects of Southern California Edison’s 2018‐2020 General Rate Case Application 16-09-001”, Published on Jan. 31st, 2017 in view of Angin et al., “A Self-Cloning Agents Based Model for High-Performance Mobile-Cloud Computing”, 2015

For additional clarity, O’Donnell is a lengthy document with appendices which have their own page numbering – the Examiner’s page numbering citations below are using the page number of the overall document, i.e. the page number in the PDF version of the document. 

Regarding Claim 1
O’Donnell teaches:
	A non-transitory computer-readable medium storing instructions that when executed by a processor effectuate a system comprising:(O’Donnell, see the executive summary, including page 4 ¶ 1 – then see § 7 for the “Pole Loading Risk Assessment Methodologies Deficiencies” wherein page 51 of this section, bullet point three teaches “SCE’s third-party pole loading assessment SPIDACalc software [i.e. this is a computer-implemented software program for pole loading assessment] ...” – see the footnote # 62: “Per SPIDA Software’s website, SPIDACalc’s Structure Analysis Software utilizes the latest software technology and a geometric non-linear finite element analysis engine to drive pole loading, pole strength, and guying analysis to power clearance evaluations and structural calculations. Reference: http://spidasoftware.com/products/spidacalc_pole_loading/ (1/25/17).”)
	one or more interfaces configured to receive inputs describing at least one utility structure and a plurality of utility components mechanically coupled with the at least one utility structure, environmental conditions to which the at least one utility structure is subjected, engineering standards applicable to the at least one utility structure, and analysis configuration; (O’Donnell, see § 7 and footnote # 62 “Per SPIDA Software’s website, SPIDACalc’s Structure Analysis Software utilizes the latest software technology and a geometric non-linear finite element analysis engine to drive pole loading, pole strength, and guying analysis to power clearance evaluations and structural calculations” – the “pole” is an example of a utility structure, then see page 52, ¶ 3 “As the CPUC described in its TY 2015 GRC Decision, ‘pole loading’ refers to the calculation of whether a pole meets certain design criteria called ‘safety factors’ based on wind in that location and facilities attached to the pole. G.O. 95 establishes pole loading safety factors for California utilities [example of engineering standards]. Pole loading calculations consider many factors including the size, location, and type of pole; types of attachments; length of conductors attached; and number and design of supporting guys [examples of utility components coupled with the structure]”... ,, the “location” is an example of an environmental condition wherein the “’safety factors’ [are] based on wind in that locations” [second example of environmental condition] 
for more clarification: see the bullet points on page 55 for a listing of the minimal “Design Criteria” – “Loading from ruling spans, other spans, phase and neutral wires, telecommunications cables, weather conditions, and overload factors; Structure geometry and component properties;  Detailed geometry of each model analyzed;  Crossarm properties;  Conductor/wire properties; and Insulator properties.” – and see § 1.3.2.2 – the bullet points provide another listing of “inputs” to the “pole loading calculations” that were performed by “SCE” using “SPIDACALC” as this “calculates precise safety factors along with entire length of the pole” and part of using this “to evaluate pole loading requirements and calculate safety factor”
	in regards to the analysis configuration – see above, this includes various inputs which configure the analysis for the “Structure geometry and component properties;  Detailed geometry of each model analyzed;” (page 55, and elsewhere) – these are examples of the analysis configuration, in addition see § 1.4 ¶ 3 which teaches adding in “dynamic wire tensions” to the analysis configuration
	and a local model engine executing on a local system; wherein the local model engine...are configured  (O’Donnell, page 51, bullet point 3 teaches that this is “software”, i.e. this is a modelling engine software which is executed on a local system – see the other citations above for clarification on this being software and having been executed)
to calculate an acceptable loading of the at least one utility structure based on the inputs describing the at least one utility structure, the engineering standards applicable to the at least one utility structure, and the analysis configuration, (O’Donnell, as cited above – this is software for “pole load” assessment based on these factors, see pages 50-52, see footnote # 62 “SPIDACalc’s Structure Analysis Software utilizes the latest software technology and a geometric non-linear finite element analysis engine to drive pole loading, pole strength, and guying analysis to power clearance evaluations and structural calculations” – in regards to the acceptable/expected loadings – see the “’few seminal facts’ that were not disputed” that was part of this decision, wherein these include “A significant fraction, nearly 19%, of poles reviewed in SCE’s PLP study are overloaded, and specifically failed the bending analysis...An additional 3% of poles in the study are overloaded and could be repaired through addition or repair of guy wires” – i.e., these “facts” are the result of comparing the expected loading to the acceptable loading – overloaded is when the expected loading is larger than the acceptable loading [i.e., the overload is a threshold comparison to determine how much the expected loading is over the acceptable loading]
to clarify, § 1.3.2.2 “SCE utilized software tools to evaluate pole loading requirements and calculate safety factors, as specified in Appendix F of G.O. 95. SCE stated the tool used by IJUS in the 2013 pole loading study, SPIDACalc, was the tool currently used by SCE.” and see §1.4 ¶ 1 on page 96: “In April 2013, SCE began using SPIDACalc as the enterprise-wide tool to calculate pole loading safety factors for its poles.38 Also in 2013, SCE engaged an experienced meteorological engineering firm to perform a system-wide wind study based on a scientific evaluation of historical wind events. SCE states the result of this wind study is that SCE added a new 24 pounds per square foot wind loading specification in certain areas and the wind loading criteria in many other areas was increased.”)

to calculate an expected loading of the at least one utility structure based on the inputs describing the at least one utility structure, the plurality of utility components mechanically coupled with the at least one utility structure, the environmental conditions to which the at least one utility structure is subjected, and the analysis configuration, wherein at least a portion of the expected loading is calculated using ... loading using hybrid loading that maintains loading constant for one or more first utility components of the plurality but allows loading to adjust with displacement for one or more second utility components of the plurality, and  (O’Donnell, as cited above, see § 1.3.22, see pages 50-52, and page 96 § 1.4 – and see page 100, ¶ 1: “These include the integration of geometric nonlinear modeling with displacement-based loading, the use of dynamic wire tensions, and the inclusion of wire tension data needed to support the new methodology” – to clarify, see table 2, and see ¶¶ 68-69 of the instant specification for claim interpretation, i.e. “displacement-based loading (wires tension updates based on displacement” 
wherein page 100 further clarifies that “SCE shows in the table that the SPIDACalc change “static wire tensions” [the maintaining loading constant] to “dynamic wire tensions” were required for new methodology to function properly.” 
wherein: it would have been obvious to have combined both the “static...tensions” and the “dynamic tensions” of SPIDACalc into a hybrid loading scheme because: while the “dynamic tensions”/”Displacement Based loading” was one of the “several improvement” made in this version of SPIDACalc, “SCE also explained that a “related issue was discovered after the selection process with the treatment of tension on guys” resulting in the model estimating “lower safety factors than what the pole experiences” and “higher remediation rates” – i.e., the “dynamic tensions” introduced new issues, as such to have maintained the “improvements” from the “dynamic tensions” while correcting the “related issue” due to the dynamic tensions it would have been obvious to a skilled person to have combined both methods)
to compare the expected loading to the acceptable loading and provide loading results based on at least the expected loading and comparison of the expected loading to the acceptable loading; and (O’Donnell, as cited above, see § 1.3.22, see pages 50-52, and page 100 § 1.4 – e.g. page 50-52 see the “’few seminal facts’ that were not disputed” that was part of this decision, wherein these include “A significant fraction, nearly 19%, of poles reviewed in SCE’s PLP study are overloaded, and specifically failed the bending analysis...An additional 3% of poles in the study are overloaded and could be repaired through addition or repair of guy wires” – i.e., these “facts” are the result of comparing the expected loading to the acceptable loading – overloaded is when the expected loading is larger than the acceptable loading [i.e., the overload is a threshold comparison to determine how much the expected loading is over the acceptable loading])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Donnell on v6.3 of SPIDACalc using “dynamic tensions”/”displacement-based loading” (page 100) with the teachings from O’Donnell on previous versions of SPIDACalc that used “static...tensions” for the wires. 
The motivation to combine would have been that while the “dynamic tensions”/”Displacement Based loading” was one of the “several improvement” made in this version of SPIDACalc, “SCE also explained that a “related issue was discovered after the selection process with the treatment of tension on guys” resulting in the model estimating “lower safety factors than what the pole experiences” and “higher remediation rates” – i.e., the “dynamic tensions” introduced new issues, as such a skilled person would have been motivated to combined both types of wire tension as this would have maintained the “improvements” from the “dynamic tensions” while correcting the “related issue”.

O’Donnell does not explicitly teach:
a scaling module configured to request instantiation of the one or more scalable modeling engines on a scalable system based on a demand on the local model engine and computing resources available to the local model engine
...and the one or more scalable modeling engines ...
a user interface executing on the local system and configured to display the loading results.  

O’Donnell, in view of Angin teaches: 
a scaling module configured to request instantiation of the one or more scalable modeling engines on a scalable system based on a demand on the local model engine and computing resources available to the local model engine...and the one or more scalable modeling engines ...(Angin, abstract: “In this paper, we present a dynamic computation offloading model for mobile-cloud computing, based on autonomous agents. Our approach does not impose any requirements on the cloud platform other than providing isolated execution containers, and it alleviates the management burden of offloaded code by the mobile platform using stateful, autonomous application partitions” – then see § II.A, include seeing # 1, then see # 2: “A container-based service model is employed, where each container [scalable model engine] provides an isolated runtime environment for an offloaded application module [i.e. model engines, as taken in combination with O’Donnell for the application being SPIDACalc] to execute in.”
 then see # 3: “...This service is also responsible for the instantiation of new agent containers in case of need (invocation) by a mobile application [example of a demand] and performance requirement-based allocation of cloud resources to different agents (described in section VI).”
as to the computing resources: see # 4 in § II.A: “The offloading (execution) manager is a service running on the mobile device, which is responsible for dynamically determining whether a specific application module should be migrated to a cloud host to minimize total execution time [a metric which is based on the available computing resources at the local device], given the execution tree of the application” 
a user interface executing on the local system and configured to display the loading results.  (O’Donnell, page 102, ¶ 1: “SCE’s T&D Director stated that PLS-CADD was the better engineering software but SPIDACalc was chosen because it was much more user-friendly for large number of assessments.” and  page 102 ¶ 3 clarifies: “CIMA study was to analyze and test the results provided by SPIDACalc software” [the results are provided to the user] – a skilled person would have inferred that a “user-friendly” program would have provided a user interface to display the results
Angin, # 1 on page 2: “Each mobile application in the framework consists of a set of autonomous agent-based application modules that are off loadable to the cloud for execution, in addition to a set of native application components that are always executed on the [local] device due to constraints such as accessing native sensors of the device or providing the user interface of the application.” – i.e. the UI being executed on the local system)


	Angin is considered as analogous art to the claimed invention as Angin is in the same field of endeavor (i.e., see the instant specification, ¶ 30: “By utilizing remote or cloud enterprise processing, complex results can be provided in a timely and efficient fashion.”), and reasonably pertinent to the problem faced by the instant inventor of mitigating the issue of the “substantial lengths of time to find results” during the analysis (¶ 43 of the instant specification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Donnell on SPIDACalc with the teachings from Angin on “a dynamic computation offloading model for mobile-cloud computing, based on autonomous agents.” (Angin, abstract). The motivation to combine would have been that “Our approach does not impose any requirements on the cloud platform other than providing isolated execution containers, and it alleviates the management burden of offloaded code by the mobile platform using stateful, autonomous application partitions.”  (Angin, abstract) as well as “The proposed performance profiling model is used in conjunction with a cloud resource optimization scheme to ensure optimal performance” (Angin, abstract) and “The  proposed framework is promising to meet high-performance computing and cost-effective resource allocation needs in real-time mobile-cloud computing.”(Angin, § VIII) 

Regarding Claim 2
O’Donnell teaches: 
	The non-transitory computer-readable medium of claim 1, wherein the local system is a local workstation. (O’Donnell, as cited above, e.g. page 52 ¶ 1 “new computer software tool, called SPIDACalc.”)

Regarding Claim 3
Angin teaches: 
The non-transitory computer-readable medium of claim 1, wherein the scalable system is a cloud environment, and the one or more scalable modeling engines are a plurality of scalable model engines. (Angin, abstract: “In this paper, we present a dynamic computation offloading model for mobile-cloud computing, based on autonomous agents” and see § II.A, include seeing # 1, then see # 2: “A container-based service model is employed, where each container [scalable model engine, and there is a plurality – see figure 1] provides an isolated runtime environment for an offloaded application module [i.e. model engines, as taken in combination with O’Donnell for the application being SPIDACalc] to execute in.”)



Regarding Claim 7
O’Donnell teaches: 
	The non-transitory computer-readable medium of claim 1, wherein the model engine performs a finite element analysis. (O’Donnell, table 1 on page 100 and § 1.6 starting on page 99, also footnote # 62 on page 51: “Per SPIDA Software’s website, SPIDACalc’s Structure Analysis Software utilizes the latest software technology and a geometric non-linear finite element analysis engine to drive pole loading, pole strength, and guying analysis to power clearance evaluations and structural calculations. Reference: http://spidasoftware.com/products/spidacalc_pole_loading/ (1/25/17).”)

Regarding Claim 8
O’Donnell teaches: 
	The non-transitory computer-readable medium of claim 7, wherein the finite element analysis includes a geometric non-linear analysis. (O’Donnell, table 1 on page 100 and § 1.6 starting on page 99, also footnote # 62 on page 51: “Per SPIDA Software’s website, SPIDACalc’s Structure Analysis Software utilizes the latest software technology and a geometric non-linear finite element analysis engine to drive pole loading, pole strength, and guying analysis to power clearance evaluations and structural calculations. Reference: http://spidasoftware.com/products/spidacalc_pole_loading/ (1/25/17).”)

Regarding Claim 14.
O’Donnell teaches: 
	The non-transitory computer-readable medium of claim 1, wherein the at least one utility structure includes a first structure and a second structure, wherein the first structure and the second structure are operatively coupled through one or more connecting utility components, and wherein the expected loading of the first structure is based at least in part on the second structure. (O’Donnell, page 55 “Loading from ruling spans, other spans, phase and neutral wires, telecommunications cables, weather conditions, and overload factors;” – i.e. the “spans” are the span between two poles, wherein the inputs include “Loading from...spans” [the loading from the wires that span the distance to other poles], in other words the power poles are connected via wires [example of utility components] wherein the “Loading” from the spans of wires is part of the expected loading calculation – this “loading” is based at least in part on the second structure, i.e. the second pole is supporting some of the load as the wires are connected, the “Loading” for the first structure is based on the remaining load from the “spans” of wire/cable that the second pole does not support)


Regarding Claim 15.
	Claim 15 is rejected under a similar rationale as claim 1, wherein:

O’Donnell, in view of Angin teaches: 
instantiating one or more scalable modeling engines on a scalable system; (Angin, see # 3 in § II.A: “...This service is also responsible for the instantiation of new agent containers in case of need (invocation) by a mobile application and performance requirement-based allocation of cloud resources to different agents (described in section VI).” – for clarification, also see the remaining portions of § II.A as were cited above for claim 1)
	...by a local model engine executing on a local system and the one or more scalable modeling engines...(Angin, see # 4 in § II.A: “The offloading (execution) manager is a service running on the mobile device, which is responsible for dynamically determining whether a specific application module should be migrated to a cloud host to minimize total execution time, given the execution tree of the application”  - to clarify, Angin § I, ¶ 1: “Cloud computing offers the ability to fill the gap between the resource needs of mobile devices and availability of those resources, through the concept of mobile-cloud computing (MCC), which partitions mobile applications between mobile and cloud platforms for execution, by dynamically offloading parts of mobile computation to cloud hosts.” and see figure 1, and see the remaining portions of § II.A as were cited above for claim 1)
displaying the loading results on the local system. (O’Donnell, page 102, ¶ 1: “SCE’s T&D Director stated that PLS-CADD was the better engineering software but SPIDACalc was chosen because it was much more user-friendly for large number of assessments.” and  page 102 ¶ 3 clarifies: “CIMA study was to analyze and test the results provided by SPIDACalc software” [the results are provided to the user] – a skilled person would have inferred that a “user-friendly” program would have provided a user interface to display the results
Angin, # 1 on page 2: “Each mobile application in the framework consists of a set of autonomous agent-based application modules that are off loadable to the cloud for execution, in addition to a set of native application components that are always executed on the [local] device due to constraints such as accessing native sensors of the device or providing the user interface of the application.” – i.e. the UI being executed on the local system)

Regarding Claim 17.
	Claim 17 is rejected under a similar rationale as claim 7. 

Regarding Claim 19.
Angin teaches: 
	The method of claim 15, wherein the scalable system is a cloud environment and calculating one or more of calculating the acceptable loading, calculating the expected loading, and comparing the expected loading to the acceptable loading is performed using two or more model engines instantiated in the cloud environment. (Angin, abstract: “In this paper, we present a dynamic computation offloading model for mobile-cloud computing, based on autonomous agents” and see # 4 in § II.A: “The offloading (execution) manager is a service running on the mobile device, which is responsible for dynamically determining whether a specific application module should be migrated to a cloud host to minimize total execution time, given the execution tree of the application”  - to clarify, Angin § I, ¶ 1: “Cloud computing offers the ability to fill the gap between the resource needs of mobile devices and availability of those resources, through the concept of mobile-cloud computing (MCC), which partitions mobile applications between mobile and cloud platforms for execution, by dynamically offloading parts of mobile computation to cloud hosts.” and see figure 1, and see the remaining portions of § II.A as were cited above for claim 1
	as to the use of two or more model engines: Angin, see # 3 in § II.A: “...This service is also responsible for the instantiation of new agent containers [including two or more] in case of need (invocation) by a mobile application and performance requirement-based allocation of cloud resources to different agents (described in section VI).” -  and see figure 1 which more than two of the “Agent containers” – for clarification, also see the remaining portions of § II.A as were cited above for claim 1)

Claim 4-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al., State of California, Public Utilities Commission, “Risk and Safety Aspects of Southern California Edison’s 2018‐2020 General Rate Case Application 16-09-001”, Published on Jan. 31st, 2017 in view of Angin et al., “A Self-Cloning Agents Based Model for High-Performance Mobile-Cloud Computing”, 2015 in view of Shekhar et al., “A Simulation as a service cloud middleware”, 2015

Regarding Claim 4
O’Donnell, as modified by Angin above, does not explicitly teach:
	The non-transitory computer-readable medium of claim 3, comprising:
	wherein the scaling module is further configured to request termination of the one or more scalable model engines based on a demand on the local model engine and computing resources available to the local model engine.

Shekhar teaches:
	The non-transitory computer-readable medium of claim 3, comprising:
	wherein the scaling module is further configured to request termination of the one or more scalable model engines based on a demand on the local model engine and computing resources available to the local model engine.(Shekhar, abstract teaches using “cloud computing” with “Linux containers (e.g., Docker)” for “simulations” as a “cloud-based Simulation-as-a-Service” [for relevance, Angin, § III.A # 2: “A container-based service
model is employed, where each container provides an isolated runtime environment for an offloaded application module to execute in.”] - to clarify, Shekhar § 5.3 ¶ 1 “The simulations are containerized as Docker images on Ubuntu 14.04 64-bit operating system.”
	wherein see the pseudo code in Shekar  § 4.1 algorithm 1 – this may “reserve” a new “extraContainer”  [example of instantiation] or “Release” an “extraContainer” [example of termination] based on the “resource allocation policy”[i.e. based on the demand and computing resources, as detailed in § 4.1]
	to clarify: Shekar§ 4.1 ¶¶  2-4 “...The primary objective of our allocation algorithm is to minimize the resource usage cost considered in terms of the number of containers used to serve the user simulation request, while maintaining the user constraint stated as meeting the deadline.”, in other words the number of containers [examples of model engines] is scaled based on user demand [“user simulation request(s)”] and the “resource usage cost”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Donnell on a system for simulating pole loading with the teachings from Shekhar on a cloud-based Simulation-as-a-service system (Shekar, abstract). The motivation to combine would have been that “We propose a cloud middleware for SIMaaS that leverages Linux container [30]-based infrastructure, which has low runtime overhead, higher level of resource sharing, and very low setup and tear down costs” (Shekar, page 94, col. 2, first hyphen)

Regarding Claim 5
Shekhar teaches:

	The non-transitory computer-readable medium of claim 4, wherein a model engine is configured to merge analyses performed by the local model engine and the one or more scalable model engines before calculating the expected loading. (Shekhar, § 3.2, Requirement # 4 – a “Web-Based Interface” – “Finally, the aggregated results must somehow be displayed to the user.” – see figure 2, this is the “Result Aggregator” [example of a component to merge analyses] – also see § 3.2, Requirement # 3: “Result Aggregation—Both our use cases highlight the need for result aggregation. In use case 1, there is a need to aggregate the results from the large number of model executions to illustrate the confidence intervals for the results. In use case 2, the user will need a way to aggregate results of each run corresponding to the parameter values...” and then see § 4.3 – “Stochastic model checking as in use case 1 requires that results of the multiple simulation runs be aggregated to ascertain if the specified probabilistic property is met or not. Similarly, as in use case 2, multiple simulation runs for different simulation parameters result in different outcomes, which must be aggregated and presented to the user. To accomplish this and thereby satisfy Requirement 3, a key component of our middleware is the result aggregator (RA). RA receives the simulation results from the Docker containers....”, e.g. see figure 3 which shows this 
in regards this including before the expected loading calculation – see page 101, col. 1, ¶ 1 “It has two roles: first, it sends feedback to the SM about the completion of task for decision making. Second, it performs the actual result aggregation.” wherein § 5.3 ¶ 1 teaches “The workload we used in our experiments consists of several jobs corresponding to user requests, each having a number of simulation instances as a bag of independent task” – and see § 4.1 and page 99 as cited below in claim 6 for clarification – each simulation is plurality of tasks [e.g., calculations] which comprise the simulation wherein the system schedules the tasks/simulations, e.g. see page 105, “Test 3” ¶ 1 “...In other words, the system does not schedule a job (and its tasks) immediately upon a request but delays it such that the load is balanced yet ensuring that the deadline will be met” – wherein the result aggregation is performed after a task and/or simulation is complete [this including aggregating results before the calculation task of the expected loading, as the results are aggregated including at the task level] – to clarify on this, § 4.3 as cited above on page 101 col. 1 ¶ 1)


Regarding Claim 6
Shekhar teaches:
	The non-transitory computer-readable medium of claim 4, comprising:
	a queueing module configured to queue at least a portion of calculation of the expected loading for calculation by one or more of the local model engine and the one or more scalable model engines. (Shekhar teaches this – see § 4.1, ¶ 3 “Formally, we define the requested execution of the simulation model as a job. Each job is made up of several different tasks representing an execution instance of that simulation job. At any instant in time ... is the set of jobs which our allocation algorithm handles.” wherein page 99 col. 1 ¶ 2 clarifies “To overcome the first challenge, we make our heuristic calculation of ... based on estimated execution time ... of each task ... and periodically update this estimation and consequently the ... calculation based on the feedback of the actual executed time.... “ to page 99 col. 2, ¶ 2 “Therefore, the number of slots produced by the bin packing algorithm represents the required containers Bj and the distribution of the tasks Tij in each slot represents the tasks’ schedule over the containers.”- in other words this schedules [example of queueing] the various “tasks” [portions of the simulation, e.g. portions of the calculation] into the various containers at various times – wherein the scheduling is “over the containers” [i.e. by the model engines] – to clarify, also see § 5.3 “The workload we used in our experiments [example applications] consists of several jobs corresponding to user requests, each having a number of simulation instances as a bag of independent tasks.” and see page 105, “Test 3” ¶ 1 “...In other words, the system does not schedule a job (and its tasks) immediately upon a request but delays it such that the load is balanced yet ensuring that the deadline will be met”)

Regarding Claim 20.
O’Donnell, in view of Angin, does not explicitly teach:
The method of claim 19, comprising:
	merging analyses performed by the two or more model engines. 

Shekhar teaches:
	The method of claim 19, comprising:
	merging analyses performed by the two or more model engines.(Shekhar, § 3.2, Requirement # 4 – a “Web-Based Interface” – “Finally, the aggregated results must somehow be displayed to the user.” – see figure 2, this is the “Result Aggregator” [example of a component to merge analyses] – also see § 3.2, Requirement # 3: “Result Aggregation—Both our use cases highlight the need for result aggregation. In use case 1, there is a need to aggregate the results from the large number of model executions to illustrate the confidence intervals for the results. In use case 2, the user will need a way to aggregate results of each run corresponding to the parameter values...” and then see § 4.3 – “Stochastic model checking as in use case 1 requires that results of the multiple simulation runs be aggregated to ascertain if the specified probabilistic property is met or not. Similarly, as in use case 2, multiple simulation runs for different simulation parameters result in different outcomes, which must be aggregated and presented to the user. To accomplish this and thereby satisfy Requirement 3, a key component of our middleware is the result aggregator (RA). RA receives the simulation results from the Docker containers....”, e.g. see figure 3 which shows this 
in regards this including before the expected loading calculation – see page 101, col. 1, ¶ 1 “It has two roles: first, it sends feedback to the SM about the completion of task for decision making. Second, it performs the actual result aggregation.” wherein § 5.3 ¶ 1 teaches “The workload we used in our experiments consists of several jobs corresponding to user requests, each having a number of simulation instances as a bag of independent task” – and see § 4.1 and page 99 as cited below in claim 6 for clarification – each simulation is plurality of tasks [e.g., calculations] which comprise the simulation wherein the system schedules the tasks/simulations, e.g. see page 105, “Test 3” ¶ 1 “...In other words, the system does not schedule a job (and its tasks) immediately upon a request but delays it such that the load is balanced yet ensuring that the deadline will be met” – wherein the result aggregation is performed after a task and/or simulation is complete [this including aggregating results before the calculation task of the expected loading, as the results are aggregated including at the task level] – to clarify on this, § 4.3 as cited above on page 101 col. 1 ¶ 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Donnell on a system for simulating pole loading with the teachings from Shekhar on a cloud-based Simulation-as-a-service system (Shekar, abstract). The motivation to combine would have been that “We propose a cloud middleware for SIMaaS that leverages Linux container [30]-based infrastructure, which has low runtime overhead, higher level of resource sharing, and very low setup and tear down costs” (Shekar, page 94, col. 2, first hyphen)

Claim 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al., State of California, Public Utilities Commission, “Risk and Safety Aspects of Southern California Edison’s 2018‐2020 General Rate Case Application 16-09-001”, Published On Jan. 31st, 2017 in view of Angin et al., “A Self-Cloning Agents Based Model for High-Performance Mobile-Cloud Computing”, 2015  in view of ikeGPS, “Webinar: SPIDACalc & GE MapSight Weaving a Seamless Solution”, YouTube Video, August 20th, 2015. 

Regarding Claim 9
O’Donnell, in view of Angin, does not explicitly teach:
	The non-transitory computer-readable medium of claim 1, comprising:
	wherein the user interface is a graphical user interface configured to display the loading results. 

ikeGPS teaches: 
The non-transitory computer-readable medium of claim 1, comprising:
	wherein the user interface is a graphical user interface configured to display the loading results. (ikeGPS, see the 26:12 timestamp – this shows the radar chart on the right side as the “Top View” of the pole, and the left-hand “Side View” shows the pole structure, and see the 34:20 timestamp which shows that this software determines the deformation, e.g. the bending of a pole – the user interface at the 26:12 is used to show for a single pole the effects of the deformation for various loading states, e.g. see the 29:05 timestamp and the surrounding time which shows the configuration for the “strength evaluation” wherein as per the transcript and the video this is for a “load case”, i.e. the user configures the loading cases, including the worse-case loading states, and this shows the worst case with a radar chart)

    PNG
    media_image1.png
    1049
    1645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1065
    1637
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1048
    1621
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Donnell on SPIDACalc with the teachings from ikeGPS on SPIDACalc. The motivation to combine would have been that 1) they are already combined – ikeGPS is merely disclosing additional features of SPIDACalc that are not explicitly present in O’Donnell, and 2) a GUI such as the one in ikeGPS would have improved the user-friendliness of the system as the GUI in ikeGPS provides a concise display of the results. 



Regarding Claim 10.
ikeGPS teaches: 
	The non-transitory computer-readable medium of claim 9, wherein the loading results are illustrated as a deflected or deformed image of the at least one utility structure representing one or more loading states. (ikeGPS, see the 26:12 timestamp – this shows the radar chart on the right side as the “Top View” of the pole, and the left-hand “Side View” shows the pole structure, and see the 34:20 timestamp which shows that this software determines the deformation, e.g. the bending of a pole – the user interface at the 26:12 is used to show for a single pole the effects of the deformation for various loading states, e.g. see the 29:05 timestamp and the surrounding time which shows the configuration for the “strength evaluation” wherein as per the transcript and the video this is for a “load case”, i.e. the user configures the loading cases, including the worse-case loading states, and this shows the worst case with a radar chart)

Regarding Claim 11.
ikeGPS teaches:
	The non-transitory computer-readable medium of claim 9, wherein the loading results are illustrated as a radar chart around an image of the utility structure, wherein the radar chart includes worst-case loading states for all directions around the utility structure.  (ikeGPS, see the 26:12 timestamp – this shows the radar chart on the right side as the “Top View” of the pole, and the left-hand “Side View” shows the pole structure, and see the 34:20 timestamp which shows that this software determines the deformation, e.g. the bending of a pole – the user interface at the 26:12 is used to show for a single pole the effects of the deformation for various loading states, e.g. see the 29:05 timestamp and the surrounding time which shows the configuration for the “strength evaluation” wherein as per the transcript and the video this is for a “load case”, i.e. the user configures the loading cases, including the worse-case loading states, and this shows the worst case with a radar chart)


Regarding Claim 12.
ikeGPS teaches:
	The non-transitory computer-readable medium of claim 9, wherein the graphical user interface is configured to highlight one or more warnings based on a failure risk in the loading results.  (ikeGPS – see the 34:20 timestamp which shows highlighting portions of the pole, e.g. in red, to show the failure risk [e.g., red being high risk] in the loading results) 

Regarding Claim 18.
O’Donnell, in view of Angin, does not explicitly teach:
	The method of claim 15, comprising:
	42WO 2019/165248PCT/US2019/019208 receiving inputs related to at least a second utility structure interacting with the at least one utility structure; (ikeGPS, see the 34:20 timestamp which shows that the first structure being simulated [the pole] is connected to a plurality of other poles – wherein this information was previously input into the system [i.e. input as part of the project file]) 
	and generating a group model of the second utility structure in relation to the at least one utility structure based on the inputs, wherein the group model is used for calculation of the expected loading of the at least one utility structure.  (ikeGPS, as cited above, shows a visual depiction of the group model – and as taken in combination with O’Donnell page 55 “Loading from ruling spans, other spans, phase and neutral wires, telecommunications cables, weather conditions, and overload factors;” – i.e. the “spans” are the span between two poles, wherein the inputs include “Loading from...spans” [the loading from the wires that span the distance to other poles], this teaches that the group model is used for calculation of the expected loading, e.g. through the loading from the “spans” of cables connecting the poles)

    PNG
    media_image2.png
    1065
    1637
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Donnell on SPIDACalc with the teachings from ikeGPS on SPIDACalc. The motivation to combine would have been that 1) they are already combined – ikeGPS is merely disclosing additional features of SPIDACalc that are not explicitly present in O’Donnell, and 2) using the group model as shown in ikeGPS would have improved the ability of the system to simulate a connected network of poles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., “Container-Based Cloud Platform for Mobile Computation Offloading”, 2017 – see the abstract, see § I ¶¶ 3-4, see § II.B ¶ 1, see § IV.B ¶ 1
Flores et al., “Large-scale Offloading in the Internet of Things”, 2017 – see the abstract, see § III.A ¶ 1 and listing 1, see figure 2
Chae et al., “CMcloud: Cloud Platform for Cost-Effective Offloading of Mobile Applications”, 2014 – see the abstract, § I ¶ 1
Akherfi et al., “Mobile cloud computing for computation offloading: Issues and challenges”, 2018 – see the abstract, see figure 2, see §§ 2.2-2.3, see figure 3 and figure 5, see table 1, see § 3.1 and the subsections , see page 12, last paragraph
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147